       Case 1:17-cr-00269-CCC Document 160 Filed 06/26/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                  :   CRIMINAL NO. 1:17-CR-269
                                           :
             v.                            :   (Judge Conner)
                                           :
MAURICE LACKEY,                            :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 26th day of June, 2020, upon consideration of the motion

(Doc. 148) for judgment of acquittal by defendant Maurice Lackey, and the parties’

respective briefs in support of and opposition to said motion, and for the reasons set

forth in the accompanying memorandum, it is hereby ORDERED that the motion

(Doc. 148) for judgment of acquittal is DENIED.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
